Citation Nr: 1412011	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-22 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of neck and back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 RO decision, which denied service connection for residuals of neck and back injury.  

The case was previously remanded by the Board in October 2012 and August 2013 for additional development to include a VA examination and VA opinion.  The Veteran underwent an additional VA examination in October 2012 and a VA opinion was obtained in October 2013.  The Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

Through the Board's August 2013 remand, the claims file was a traditional paper file.  Since that time, this appeal has been processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Residuals of neck and back injury were not manifest in service or within one year of service, and are unrelated to service.


CONCLUSION OF LAW

Residuals of neck and back injury were not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.

A letter dated in October 2007 discussed the evidence necessary to support a claim of entitlement to service connection.  The evidence of record was discussed.  The Veteran was told that VA could help him obtain pertinent records.  In the October 2007 letter, the Veteran was also advised of the manner in which VA determines disability ratings and effective dates.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

The Veteran's available service treatment records and relevant VA medical records are in the file.  The majority of the Veteran's service treatment records could not be obtained because of a fire-related incident.  Records from the Social Security Administration (SSA) have also been found unobtainable.  Attempts to obtain this information from other sources were unsuccessful.  Any further attempts to obtain the Veteran's service treatment records or SSA records would be futile.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.  

With respect to the October 2012 VA spine examination and October 2013 subsequent VA records review and opinion, the Board concludes that they are adequate for the purpose of deciding that claim; the physician who provided the October 2013 VA opinion reviewed the record and specifically pointed to evidence of record in support of his conclusion.  Moreover, the record included sufficient objective evidence to provide the physician with a complete illustration of the Veteran's claimed back and neck disabilities.

The Veteran has not identified any additional evidence or information which could be obtained to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal. 

Rules and Regulations

The Veteran is seeking entitlement to service connection for residuals of a neck and a back injury from an injury in service.  

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, '[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.'  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Analysis

The Veteran maintains that he sustained an injury to his back and neck from a parachute jump during active service.  He asserts that he has residual back and neck disabilities that are related to that incident.  

The evidence clearly shows that the Veteran has a current diagnosis of back and neck disabilities.  An October 2012 VA examination noted a diagnosis of degenerative disc disease of the back and neck. 

As such, the critical question is whether any current back or neck disorder was incurred in service or other incident of service.  Based on the evidence of record, the Board concludes that it was not.

Initially, the Board notes that the first diagnosis of a back or neck problem is in a January 2008 VA progress note, more than 50 years after separation from active service.  Service connection cannot be presumed  as degenerative disc disease was not diagnosed within one year of separation from active service.

Ultimately, the Board finds that the most persuasive evidence of record is the October 2013 VA opinion.  The report was based on a complete review of the claims file, including National Guard service treatment records.  Further, a complete and thorough rationale is provided for the opinion rendered.  As noted, the examiner considered the Veteran's report of an injury in service and continuity of back pain thereafter, but did not find the statements sufficient on which to base an opinion as to etiology.  Based on all the evidence, the examiner concluded that the Veteran's current back and neck disabilities were not caused by or a result of any incident in military service.  The examiner's conclusion is fully explained and consistent with the evidence of record.

The Board has considered the Veteran's reports that he experienced a continuity of back and neck problems since active service.  Credibility, however, is an adjudicative and not a medical determination.  The Board has 'the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the 'inherent characteristics' of the Veteran's current statements as to the circumstances of his in-service injury and continuity of back and neck problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.

Even assuming the Veteran sustained an injury in service, January 1956 Texas Army National Guard and November 1958 North Carolina Army National Guard enlistment examination reports were normal upon physical examination of the neck and spine.  A January 1956 associated report of medical history was negative for complaints of arthritis or painful joints.  The Veteran also denied he had been consulted or been treated by clinics, physicians, healers, or other practitioners within the past 5 years.  In a November 1958 medical history report, the Veteran reported painful urination and kidney trouble following contusion of kidney after parachute jump with no sequelae.  An April 1963 re-enlistment report and associated medical history report included no complaints or findings of neck or back disabilities.

After service, there is no indication that the Veteran sought treatment for back or neck problems for multiple years.  According to the evidence of record, when the Veteran first mentioned back problems, in an April 1989 VA claim, the Veteran reported he had been in a workplace accident five years prior.  The first medical evidence of complaints of a neck disorder is in January 2008 and there are no additional treatment records dated between separation and January 2008.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board is not relying merely on a general absence of complaints in service.  Rather, the Veteran denied any associated symptoms during North Carolina Army National Guard enlistment less than a year after the Veteran's claimed injury.  Accordingly, the Board finds that the Veteran's current statements are unreliable and not credible with respect to the question of onset of his claimed back or neck disability.

The grant of service connection requires competent and credible evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains records of medical treatment related to the Veteran's back, it does not contain reliable evidence which relates this claimed disability to any injury or disease in service.  The Board finds that the negative record at service discharge and for years following service is more probative and credible than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, a VA examiner has reviewed the record and concluded that the Veteran's does not have residuals of a back and neck injury related to service.  In assigning high probative value to this opinion, the Board notes that the physician had the claims file for review, and specifically discussed evidence contained in the claims file to include the Veteran's history.  There is no indication that the VA physician was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the VA physician's opinion to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Absent reliable lay or medical evidence relating these claimed disabilities to service, the Board concludes that the claim of entitlement to service connection for residuals of a back and neck injury must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2012).


ORDER

Entitlement to service connection for residuals of neck and back injury is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


